DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/21 has been considered by the examiner.

Drawings
The drawings received on 06/04/21 are acceptable.

Allowable Subject Matter
Claims 1-18 are allowed over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a  converter including the limitation “wherein the transformer comprises at least one first side winding and at least one second side winding magnetically coupled to each other, and the first side winding is coupled to the first side switching circuit, and the second side winding is coupled to the second side switching circuit; wherein a turn ratio of the at least one first side winding and the at least one second side winding is N:1, and a voltage conversion ratio of the first end and the second end is N+0.5:1, where N is a positive integer“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. (US 2022/0051842 A1) disclose a magnetic element and power module with same.
Yang et al. (US 2022/0014104 A1) disclose a converter with half bridge circuit.
Yu Q (EP 3840204 A2) discloses a direct current direct current (DC-DC) power converter system bus balancer circuit which is coupled to transformer, and controller which is coupled to positive bus interface, negative bus interface and bus balancer.
Chang (US 10,615,698 B2) discloses a resonant power converter and control method thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838